STACY, C. J., dissents.
This proceeding was begun before the North Carolina Industrial Commission for compensation under the provisions of the North Carolina Workmen's Compensation Act. Ch. 120, Public Laws of N.C. 1929; ch. 133 (a), N.C. Code of 1931. *Page 169 
On the facts found by the hearing commissioner, and approved on defendants' appeal by the full Commission, an award of compensation to be paid to plaintiff by the defendants was made. On defendants' appeal to the judge of the Superior Court, this award was reversed.
From the judgment reversing the award of the Industrial Commission, and dismissing the proceeding, the plaintiff appealed to the Supreme Court.
The defendants excepted to the finding by the Industrial Commission that plaintiff was an employee of the town of Forest City at the time he suffered an injury by accident, which arose out of and in the course of his employment, and contended that all the evidence showed that plaintiff was a relief worker, and not an employee of the town of Forest City at the time he was injured. This exception was sustained by the judge of the Superior Court. In this there was error. There was evidence at least in support of the finding by the Industrial Commission, and for that reason the finding is conclusive. Bryson v. Lumber Co., 204 N.C. 665, 169 S.E. 276.
In Jackson v. Relief Administration, 206 N.C. 274, 173 S.E. 580, and in Bell v. Raleigh, 206 N.C. 275, 173 S.E. 581, all the evidence showed that at the time plaintiff in each case was injured he was working under an assignment by the Welfare Department of Wake County and not under a contract with the defendants, or with either of them. In the instant case the plaintiff was employed by the Superintendent of Water and Lights of the town of Forest City, at wages agreed upon by plaintiff and said superintendent. The fact that plaintiff's wages were paid out of funds procured by the town from the Reconstruction Finance Corporation was immaterial on the question involving the relationship between the plaintiff and the town of Forest City. Such relationship was established by contract between the plaintiff and the defendant town of Forest City, and for that reason was a relationship of employee and employer.
There was error in the judgment reversing the award of the Industrial Commission, and dismissing the proceeding. The judgment is
Reversed.
STACY, C. J., dissents. *Page 170